      Case 8:20-cv-01320-TDC Document 1-2 Filed 05/27/20 Page 1 of 1



                                   Exhibit Index

Ex. No.     Exhibit Description
   1        U.S. Food & Drug Admin., Full Prescribing Information for Mifeprex®
            (approved Mar. 2016)
  2         U.S. Food & Drug Admin., Risk Evaluation and Mitigation Strategy (REMS)
            Single Shared System for Mifepristone 200mg (Apr. 2019)
  3         Letter from John S. Cullen, M.D., FAAFP, Am. Academy of Family
            Physicians, to Stephen M. Hahn, M.D., U.S. Food & Drug Admin. (Mar. 25,
            2020)
  4         Letter from Affiliated Med. Servs. et al., to Janet Woodcock, M.D., U.S. Food
            & Drug Admin. (Mar. 27, 2020)
  5         Letter from ACOG & the Society for Maternal-Fetal Medicine to Stephen M.
            Hahn, M.D., U.S. Food & Drug Admin. (Apr. 20, 2020)
  6         Letter from Public Health Experts and Advocates to Janet Woodcock, M.D.,
            U.S. Food & Drug Admin. (Apr. 28, 2020)
